Citation Nr: 1220785	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-20 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected pension benefits in the original calculated amount of $33,319.00, to include the preliminary issue of the validity of the debt.

(The issue of whether new and material evidence has been received to reopen a claim for service connection for arthritis and gout will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty from October 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Ultimate jurisdiction of the appeal was transferred to the RO in Huntington, West Virginia, which is closer to the Veteran's current domicile.   

A separate Income Verification Match (IVM) folder that revealed certain unreported income has been associated with the Veteran's claims folder.  VA General Counsel's Opinion, dated November 14, 1995, VAOPGCADV 29-95, provides for the authority of the Board to review the IVM folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, although the Veteran has requested a waiver of the overpayment, it is also apparent that the Veteran has disagreed with the amount of the overpayment - $33,319.  He believes that he was legally entitled to receive his pension benefits since January 1, 2002.  He also asserts he was not at fault for the creation of the debt.  He maintains he was not aware of his lack of entitlement to VA pension benefits due to excessive income beginning in 2002.  He faults VA for continuing to send him the VA pension benefit checks from 2002 to 2006.  He says his unreported income was an unintentional act.  He states that he is in fact unable to access the State of Ohio damage award that constituted much of the unreported income.  He adds that VA failed to send him Improved Pension Eligibility Verification Reports (EVRs, VA Forms 21-0516-1) from 2002 to 2005.  He contends he did not know he had to report income during those periods.  See March 2006 waiver request; September 2006 Notice of Disagreement (NOD).  

Thus, the Veteran appears to be implying that the overpayment was the result of sole administrative error by VA and is therefore invalid.  Therefore, he has formally disputed the existence and the amount of the debt.  In essence, he has challenged the validity of the debt, which is a creation issue.  However, in the present case, the RO has failed to adjudicate the preliminary issue of the validity / amount of a debt.  See 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In this respect, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

Since the issue of the validity / amount of the debt has not been formally adjudicated at the Committee or RO level, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In other words, first, the Committee or RO must first adjudicate whether the amount / creation of the debt at issue was proper.  After adjudication of this preliminary issue, only then can the Committee or RO adjudicate the issue of waiver of recovery of an assessed overpayment of pension benefits.  

Second, the RO should set forth in the record a written paid and due audit of the Veteran's pension benefits since January 1, 2002.  It is unclear from the record how exactly the overpayment amount of $33,319 was calculated.  This needs to be clarified on remand.  

Third, in order to properly address the question of entitlement to waiver of recovery of pension benefits in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of an indebtedness.  Consequently, the RO must obtain an updated Financial Status Report (FSR, VA Form 5655) from the Veteran before issuing a determination whether waiver of recovery of the overpayment of pension benefits is against the principles of equity and good conscience.  It is one of the Veteran's primary contentions that the repayment of the overpayment would impose upon him an undue financial hardship.  The potential for the imposition of an undue hardship is one of the elements for consideration in the determination of whether the collection of an overpayment would violate the principles of equity and good conscience.  38 C.F.R. § 1.965 (2011).  The Board therefore believes that an updated, current FSR is also critical to the resolution of the claim.  

Fourth, the RO must once again ask the Veteran to submit EVRs (VA Forms 21-0516-1) and FSRs (VA Forms 5655), clarifying his income and expenses for the years 2002 through 2005, when the overpayment in question was created.  

Fifth, certain documents and letters mentioned in the May 2007 Statement of the Case (SOC) are either not present in the claims folder or are incomplete.  The following documents, if available, must be associated with the claims folder: (1) a July 27, 2005 certification from the Veteran and his spouse that the income they reported was correct; (2) a September 28, 2005 VA due process letter requesting the Veteran to complete EVRs (VA Forms 21-0516-1) from 2002 to 2005 and proposing to terminate benefits if these documents were not received; (3) a February 13, 2006 VA letter requesting the Veteran to submit the earlier information; (4) a February 22, 2006 Report of Contact (VA Form 119) in which the Veteran called to explain the overpayment; and (5) a complete copy of the initial June 21, 2006 waiver denial. 

Sixth, the RO must clearly identify the type of income constituted by the Veteran's State of Ohio damage award / Pacific Life Insurance Company award / landlocked damages annuity from the state.  This award has been described in differing, unclear terms.  Regardless, this yearly income award appears critical to the determination of how the overpayment was calculated.  Most importantly, the RO must address whether this award constitutes an exclusion from countable income as a casualty loss for the purpose of determining entitlement to pension under 38 C.F.R. § 3.272(d).  Under that provision, casualty loss means the complete or partial destruction of property resulting from an identifiable event of a sudden, unexpected, or unusual nature.  

Seventh, in his July 2007 Substantive Appeals (on a VA Form 9), the Veteran requested a Decision Review Officer (DRO hearing) at the RO.  See 38 C.F.R. § 3.103 (2011).  Yet no such hearing has been held, and the Veteran's hearing request has not been withdrawn.  Consequently, a DRO hearing at the RO must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.

Eighth, if any determination remains adverse to the Veteran, the RO and/or the Committee, should forward to the Board the documents from the Veteran's IVM folder relied on in assessing the indebtedness along with the claims folder.  If for some reason the IVM folder is unavailable, the RO should so state that fact and the reason therefore.  The RO's attention is directed to VA General Counsel's Opinion, dated November 14, 1995, VAOPGCADV 29-95, for the authority of the Board to review the IVM folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO is requested to produce a written paid and due audit of the Veteran's pension account since January 1, 2002.  This audit should indicate how the overpayment amount of $33,319 was calculated.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that has been recouped thus far by VA.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative.  

2.  The RO must request that the Veteran complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.  

3.  The RO must once again request that the Veteran submit EVRs (VA Forms 21-0516-1) and FSRs (VA Forms 5655), clarifying his income and expenses for the years 2002 through 2005, when the overpayment in question was created.  

4.  The RO must attempt to secure and associate with the claims folder certain documents and letters mentioned in the May 2007 SOC that are either not present in the claims folder or are incomplete.  The following documents, if available, must be associated with the claims folder: 

(A) a July 27, 2005 certification from the Veteran and his spouse that the income they reported was correct;

(B) a September 28, 2005 VA due process letter requesting the Veteran to complete EVRs (VA Forms 21-0516-1) from 2002 to 2005 and proposing to terminate benefits if these documents were not received; 

(C) a February 13, 2006 VA letter requesting the Veteran to submit the earlier information; 

(D) a February 22, 2006 Report of Contact (VA Form 119) in which the Veteran called to explain the overpayment; and 

(E) a complete copy of the initial June 21, 2006 waiver denial. 

5.  The Committee or RO must clearly identify the type of income constituted by the Veteran's State of Ohio damage award / Pacific Life Insurance Company award / landlocked damages annuity from the state.  This award has been described in differing, unclear terms.  Regardless, this yearly income award appears critical to the determination of how the overpayment was calculated.  Most importantly, the RO must address whether or not this award constitutes an exclusion from countable income as a casualty loss for the purpose of determining entitlement to pension under 38 C.F.R. § 3.272(d).  Under that provision, casualty loss means the complete or partial destruction of property resulting from an identifiable event of a sudden, unexpected, or unusual nature.  

6.  The Committee or RO must schedule the Veteran for a DRO hearing at the RO at the earliest opportunity, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should proceed to readjudication by the RO.  

7.  After completion of the above, the Committee or the RO should adjudicate the preliminary issue of whether the overpayment of pension benefits was properly created (i.e. the validity of the debt), including whether the amount of the overpayment ($33,319.00) is proper.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98; VAOPGCPREC 2-90.  The Veteran is challenging the existence and amount of the debt by arguing that he was in fact unable to access the State of Ohio damage award that constituted much of the unreported income.  He adds that VA failed to send him Improved Pension Eligibility Verification Reports (EVRs, VA Forms 21-0516-1) from 2002 to 2005.  (The Committee and RO failed to address this preliminary issue of the validity / amount of debt).  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In short, the Committee or RO must first address whether the overpayment was valid and properly created.  

8.  If an overpayment is found to be valid and properly created, the Committee should again review the record and reconsider whether the Veteran's request for waiver is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.   

9.  If any determination remains adverse to the Veteran, the RO and/or the Committee, should forward to the Board the documents from the Veteran's IVM folder relied on in assessing the indebtedness along with the claims folder.  If for some reason the IVM folder is unavailable, the RO should so state that fact and the reason therefore.  The RO's attention is directed to VA General Counsel's Opinion, dated November 14, 1995, VAOPGCADV 29-95, for the authority of the Board to review the IVM folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board.
  
10.  If the Committee's determinations remains unfavorable with regard to the issues of (a) the validity of the debt and (b) whether the Veteran's waiver request is precluded by the principles of equity and good conscience, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Thereafter, the Veteran should be afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



